            Case: 3:20-cv-00437-wmc Document #: 9 Filed: 05/08/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

 SHASTA C. HOWELL and SHANE MALLY,

                                                                               ORDER
         Plaintiffs,
 v.
                                                                     Case No. 20-cv-437-wmc
 JUDGE ALAN BATES and JODI TIMMERMAN,

         Defendants.

       Plaintiff Shasta C. Howell and Shane Mally have filed a proposed civil complaint. Plaintiffs

seeks to commence this lawsuit without prepayment of the filing fee pursuant to 28 U.S.C. § 1915.

       From the affidavit of indigency plaintiffs have submitted, I find that plaintiffs are unable to

prepay the fees and costs of commencing this action or to give security therefor.




                                                ORDER

       IT IS ORDERED that:

       1.      Plaintiff Shasta C. Howell’s and Shane Mally’s petitions for leave to proceed without

prepayment of fees is GRANTED.

       2.      No further action will be taken in this case until the court has screened the complaint

pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed because the complaint

is frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary relief

against a defendant who is immune from such relief. Once the screening process is complete, a separate

order will issue.

                       Entered this 8th day of May, 2020.

                                     BY THE COURT:

                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
